Citation Nr: 0621854	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, wherein the RO increased the disabling 
rating assigned to the service-connected PTSD from 30 to 50 
percent, effective February 27, 2004.  The veteran timely 
appealed this determination to the Board. 


FINDING OF FACT

The veteran's PTSD more nearly approximates total social and 
industrial impairment. 


CONCLUSION OF LAW

The veteran's PTSD is 100 percent disabling according to the 
applicable scheduler criteria.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In reaching the foregoing conclusion, the Board observes that 
on November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in processing with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, given the favorable outcome of the 
veteran's claim for service connection for PTSD taken below, 
the RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements with 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his claim for service connection for PTSD 
would be considered harmless error.  See Dingess/Hartman v. 
Nicholson, supra. 

II.  Factual Background

The veteran contends that his PTSD is 100 percent disabling 
due to such symptoms as an inability to maintain employment, 
flashbacks, hyperarousal, excessive anger and irritability, 
daily intrusive recollections, social withdrawal, and sleep 
disturbance.  

By a June 2004 rating action, the RO increased the disability 
rating assigned to the service-connected PTSD from 30 to 50 
percent.  In reaching their decision, the RO relied, in part, 
on an April 2004 VA examination report.  A review of that 
report reflects that the veteran was on this third marriage; 
he described it as stable.  He related that he had worked as 
a police officer for twenty years.  During that time, he 
stated that he was informally disciplined by his supervisors 
due to excessive anger.  The veteran indicated that after he 
retired in 1990, that he tried to work as a truck driver but 
that he had trouble dealing with long haul over-the-road 
work.  He described driving a tour bus for several months, 
but that he experienced a bad flashback and had to quit.  He 
related that he was able to work part-time as a bus driver 
because his runs only lasted half an hour.  The veteran 
stated that he enjoyed gardening and working with computers.  

Upon mental status evaluation of the veteran by VA in April 
2004, he was noted to have been oriented in all spheres.  His 
hygiene and grooming were good.  His overall appearance, 
attitude and behaviors were within normal limits.  The 
veteran's sensorium appeared to have been intact.  His speech 
was somewhat pressured, which the examiner attributed to 
distress during the examination; otherwise, it was relevant, 
coherent and adequately productive.  His thought processes 
were rational and goal-directed.  There was no evidence of 
hallucinations, delusions, ritualistic behaviors, 
compulsions, specific obsessions, or phobias.  Although the 
veteran completed simple tasks of short-term memory and 
concentration, the examiner noted that he struggled.  The 
examiner further indicated that interview and observational 
data indicated that the veteran's ability to focus and 
concentrate were routinely disrupted by PTSD-related 
distress.  The veteran's mood was markedly distressed (i.e., 
he made every effort to maintain some degree of emotional 
stability to answer questions), but it improved throughout 
the interview.  

Overall, the VA examiner in April 2004 determined that the 
veteran experienced severe impairment in his functioning due 
to his PTSD and associated depression.  The examiner entered 
an Axis I diagnosis of chronic and severe PTSD and depressive 
disorder, not otherwise specified, moderate, secondary to 
PTSD.  A Global Assessment of Functioning Score (GAF) of 47 
was entered.  The examiner concluded that the veteran's level 
of personal and social adjustment was severely impaired.  In 
this regard, the VA examiner stated that the veteran's 
capacity to be comfortable in either crowds or one-on-one 
situations, along with his ability to derive pleasure from 
daily activities, were extremely limited.  The examiner noted 
that the veteran was able to work part-time as a school bus 
driver because his runs were brief; thus, there was less 
opportunity for acute exacerbations of his PTSD symptoms.  
The examiner also described the veteran's overall 
occupational functioning as severely impaired.  In this 
regard, the VA examiner indicated that the appellant would 
have a difficult time maintaining competitive employment 
because he would have severe ongoing problems as a result of 
his PTSD.  Overall, the examiner found the veteran's 
prognosis to be guarded.  His insight and judgement regarding 
his PTSD were noted to have been good.  

VA outpatient reports, dated from February 2003 to September 
2005, pertinently reflect that the veteran continued to seek 
treatment for his PTSD-related symptoms---flashbacks, 
intrusive recollections and sleep disturbance, and severe 
social isolation, suspiciousness and panic attacks and anger 
(see, VA outpatient report, dated June 14, 2004.  These 
reports also reflect that in May and June 2004, the veteran 
was assigned GAF scores of 52 and 41, respectively (see, VA 
outpatient reports, dated in May and June 2004).  A VA 
hospitalization report reflects that the veteran was assigned 
GAF scores of 41 and 43 at admission and discharge, 
respectively (see VA hospitalization report, dated June to 
July 2004).  July and September 2004 VA outpatient reports 
contain impressions of major recurrent depression disorder 
and PTSD, respectively; GAF scores of 45 were recorded.  

When seen at a VA outpatient clinic in July 2004, the veteran 
reported enjoying his PTSD program and getting to know other 
veterans in his group.  He stated that he planned to maintain 
contact with group members.  Although he reported having an 
increase in nightmares and intrusive thoughts, there was no 
evidence of psychosis or suicidal or homicidal ideation.  He 
was oriented in all spheres.  A September 2004 VA outpatient 
report reflects that the veteran and his wife had discussed 
going to Florida for a couple of months, but that he was 
apprehensive about being far away from his treatment 
providers.  He inquired about the accessibility of services 
in Florida.  

VA outpatient reports, dated from July to September 2005, 
reflect that the veteran continued to experience weekly 
nightmares, intrusive memories, and occasional panic attacks.  
These reports contained diagnosis of chronic PTSD.  A July 
2005 VA clinic note reflects that the veteran used to drive a 
school bus, but that he had a flashback while driving and 
decided that it was too risky.  An August 2005 mental status 
evaluation of the veteran was normal with the exception of a 
mildly dysphoric mood.  His affect was full.  There was some 
anxiety when he talked about his stressors.  That same report 
reflects that the veteran indicated that he spent his days 
gardening, working "with his pond" or on the computer or 
watching television.  He stated that he wanted to learn how 
to fly a helicopter, but that he could not afford it.  The 
veteran gave a history of suffering a flashback while 
employed as a truck driver.  

In February 2006, the RO received a copy of a Social Security 
Administration (SSA) award determination letter reflecting 
that the veteran had been awarded disability benefits based 
on a primary diagnosis of PTSD beginning June 12, 2004.  

III.  Analysis

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  Disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity 
caused by a given disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2005).

Pursuant to 38 C.F.R. § 4.130 (2005), Diagnostic Code 9411, 
PTSD is to be assigned a 50 percent evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

The Board notes that, under 38 C.F.R. § 4.130 (2005), the 
nomenclature employed in this portion of the rating schedule 
is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF 
scale is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness and a 41-50 rating indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious difficulty in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 indicated 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  

After a review of the evidence of record, the Board finds 
that a 100 percent evaluation is warranted for the veteran's 
service-connected PTSD.  In reaching the foregoing 
conclusion, the Board notes that VA medical reports reflect 
treatment and diagnoses of chronic and severe PTSD.  An April 
2004 VA examination report notes the veteran's hypervigilance 
and problems with excessive anger.  While a VA physician in 
May 2002 assigned the veteran a GAF score of 52 (see, VA 
outpatient report, dated in May 2002), an April 2004 VA 
examiner, who reviewed the appellant's entire claims file and 
performed a mental status evaluation of the appellant, 
determined that he was severely impaired, both occupationally 
and socially (i.e., he had problems with excessive 
anger/hypervigilance and difficulty in social situations, 
such as crowds and/or one-on-one scenarios).  Indeed, the 
veteran indicated that he was no longer employed part-time as 
a bus driver because he had a PTSD-related flashback that 
interfered with his performance (see, VA outpatient report, 
dated July 10, 2005).  In addition, the VA examiner in April 
2004, along with subsequent VA healthcare providers, assigned 
the veteran GAF scores of 41-45, which are indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious difficulty in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  Finally, SSA has determined that 
the veteran is entitlement to disability benefits solely due 
to his PTSD.  

The Board observes that a VA examiner concluded in April 2004 
that the veteran experienced severe impairment in his 
functioning due to his PTSD and associated depression, a 
disability for which service connection has not been 
established.  However, when it is impossible to separate the 
effects of a service-connected disability and a nonservice-
connected disability, reasonable doubt must be resolved in 
the claimants favor and such signs and symptoms must be 
attributed to the service-connected disability.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  In any event, an 
April 2004 VA examiner has attributed the veteran's 
depression to his PTSD.  

Thus, based on the entire record of evidence, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the social and industrial impairment 
from the veteran's PTSD more nearly approximates the total 
impairment required for a 100 percent evaluation than the 
lesser impairment required for a 50 percent evaluation.  
Accordingly, a 100 percent rating is warranted for PTSD under 
Diagnostic Code 9411.



ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


